DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I to claims 1-12 in the reply filed on 12/9/2021 is acknowledged.
Claims 13-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/9/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martin et al “Yttria-stabilized zirconia as membrane material for electrolytic deoxidation of CaO-CaCl2 melts” J. Appl. Electrochem. (2010), 40:533-542.
As to claims 1, 3 and 5, Martin discloses an apparatus comprising:
a reactor containing a container therein such that within the container is a cathode, an anode and a selective oxygen pump comprising a solid electrolyte of zirconium oxide (zirconia) (Martin, p. 534, Section 2.1 and Fig. 1).

    PNG
    media_image1.png
    396
    856
    media_image1.png
    Greyscale

As seen in Fig. 1, there is a reactor which contains an alumina crucible (container therein). The cathode is within the container therefore delimiting where the oxide containing starting material resides. The zirconia tube is placed in the container, the Pt deposit being the anode within the system that is integrally realized on the bottom of the zirconia tube.
As to claims 2 and 4, Martin states the platinum deposit is the anode which is a deposit on the inner surface of the bottom of the zirconia tube (Martin, p. 534, Section 2.1 and Fig. 1).
As to claim 8, Martin teaches the apparatus additionally comprises a coupling unit (lid) which is configured for releasable connection of the container by the Viton O-ring (Martin, p. 534, Section 2.1 and Fig. 1).

Claims 1, 3, 5, 6, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7,279,245 of Clark.
As to claims 1, 3, 5 and 6 Clark teaches an apparatus comprising:
a reactor containing a container therein such that within the reactor there is a cathode (defining one wall of the container/chamber), an anode and a selective oxygen pump comprising a solid electrolyte of zirconium oxide (zirconia) (Clark, col 9 line 38 thru col 10 line 60, col 12 lines 9-50 and Figs. 2b and 4).
It is noted that Clark does not disclose the oxide-starting material, however, the starting material conveys the intended use of the apparatus. The starting material does not define structural embodiments/elements of the apparatus and thus the apparatus is anticipated by Clark (see MPEP 2114 I and II). 

    PNG
    media_image2.png
    668
    655
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    333
    483
    media_image3.png
    Greyscale

As per Clark, there is a separator (244) that includes an oxygen inlet to a chamber (container), the separator comprising a cathode (404), anode, (402) and selective oxygen pump comprising zirconia (406) which is integrally realized with the anode. Oxygen and inerts are flowed into the container such that oxygen ions traverse the zirconia and purified oxygen flows through outlet (410).
As to claims 11 and 12, Clark further teaches the system comprises at least one oxygen enrichment apparatus (Clark, col 9 lines 52 thru col 10 line 3 and Fig. 2b).
As seen in Fig. 2b, there is a reactant product separator 216 and accumulator 242 which both enrich the oxygen content within the oxygen stream by removing other materials (water and gases).
Clark also teaches the system includes a fuel cell (202b) that is connected to the oxygen separator to convert the oxygen into water and electrical energy (Clark, col 9 lines 38-65 and Fig. 2b).

Claims 1, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 8,066,861 of Park.
As to claims 1, 9 and 10, Park teaches an apparatus comprising:
a reactor housing having a reactor space such that the reactor includes a cathode (defining a region to contain the oxide containing starting material), an anode and a selective oxygen pump which is configured to selectively transport oxygen into a pump space such that the anode is integrally realized with the selective oxygen pump (Park, col 5 line 51 thru col 6 line 23 and Fig. 2).

    PNG
    media_image4.png
    585
    643
    media_image4.png
    Greyscale

As seen in Fig. 2, there is a reactor that includes an oxygen selective permeable membrane (38) such that a cathode and anode are on either side (cathode is down, anode is up). 
Additionally Park teaches that hopper 28 can be utilized as an electrolyte reservoir for the introduction of the oxide containing starting material into the reactor housing such that the hopper has an ingress (32) including a means for maintaining a desired atmosphere within the reactor (i.e. a means for closing and opening the ingress to introduce the oxide material into the housing) (Park, col 5 lines 30-43 and Fig. 1).

    PNG
    media_image5.png
    632
    659
    media_image5.png
    Greyscale

Park teaches that alternative to Fig. 2, the apparatus can include the reactor (14) includes ion transporter (200) which is a selective oxygen pump utilizing power supply 40 as per Fig. 2 within Fig. 4 and includes hopper 28 for the introduction of the oxide starting material into the reactor (Park, col 7 lines 4-34, col 8 lines 37-65 and Figs. 3 and 4).


    PNG
    media_image6.png
    755
    686
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    904
    675
    media_image7.png
    Greyscale

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 10,106,767 of Hartstein discloses the selective oxygen pump.
US 9,358,501 of Setlock et al also discloses a selective oxygen pump.
It is noted that both Setlock and Hartstein state the oxygen gas can be utilized as a reactant/starting material that is further purified by the apparatus as hand and additionally that the apparatus can be utilized on other gases that are oxide containing gases (e.g. CO2) (Hartstein, col 9 lines 39-46 and Setlock, col 4 lines 53-60). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W COHEN whose telephone number is (571)270-7961. The examiner can normally be reached M-F: 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN W. COHEN
Primary Examiner
Art Unit 1759



/BRIAN W COHEN/Primary Examiner, Art Unit 1759